Reads, J.
The horse was pasturing in his owner, the plaintiff’s field, through which the defendant’s road ran. How or-wheu the horse got upon the road does not appear. His tracks-indicate that he ran before the train two hundred yards. It was day time and the road was straight. There was nothing to prevent the engineer from seeing th,e horse, and therefore it is to be taken that he did see him. The alarm whistle was-not blown at all, and the whistle for the brakes was not sounded until about the place where the train struck the horse, whether just before or just after striking does not appear.
We agree with his Honor that this was negligence.
There is no error. J udgment here for plaintiff.
Pee OuRiam. Judgment affirmed..